DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed March 26, 2021. Claims 1-16 are pending. Claims 1, 3, 5-6, 8-11 & 14-15 have been amended. New claim 16 has been added.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” in fig. 2 has been used to designate both a serial clock (SCL) and universal asynchronous receiver (RX) coupler.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” in fig. 4b has been used to designate both a plug and a release button.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “single mounting-interface…,” “internal power supply unit…,” “external power supply unit…,” and “host controller” in claim 1 and “acquisition unit…” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 8 is objected to because of the following informalities:  
In regards to claim 8, at lines 4-5, the limitations “is send” should apparently read --is sent--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, at line 1, the claim requires “[a] device for scanning a human-intra cavity”; however, the claimed device fails to recite any sensor(s) capable of “scanning a human-intra cavity.” 
In regards to claim 8, line 2, the limitations “the acquisition unit” lack sufficient antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 8-11 & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandelkern et al. (US 2003/0228553) (“Mandelkern” hereinafter) in view of Schick (US 2004/0152037).
In regards to claim 1, Mandelkern discloses a device 200 for scanning a human intra-cavity, comprising: 
a housing comprising a part connected to the housing, the part dimensioned for being inserted into said human intra-cavity (see at least fig. 1), 
a single mounting-interface 4 on the housing, the single mounting-interface 4 configured to removably mount: 
i. an internal power supply unit 300 for powering the device 200 from an internal power supply within the internal power supply unit 300 (see at least par 0026 & 0043-0044), or 

    PNG
    media_image1.png
    564
    441
    media_image1.png
    Greyscale

ii. an external power supply unit 201 for powering the device 200 from an external power supply outside the external power supply unit 201 (see at least par 0026 & 0043-0044), 
the device 200 configured for being changed between two power-operation modes: 
i. an internal power-operation mode, where the device 200 is directly powered by the internal power supply unit 300 via the single mounting- interface, and 
ii. an external power-operation mode, where the device 200 is directly powered by the external power supply unit 201 via the single mounting- interface, wherein the device 200 is further configured for being changed between two data-operation modes: 
i. a wireless data-operation mode, where the device 200 transfers data in a form of wireless data signals to a wireless module 304, and Patent Attorney Docket No. 
Page 4
ii. a wired data-operation mode, where the device 200 transfers data in a form of wired data signals to the single mounting-interface 4 (see at least fig. 4 and par 0023-0024, 0026, 0043 & 0045-0046). 
Mandelkern discloses the device, as described above, that fails to explicitly teach a device wherein the device comprises a host controller, the host controller configured to transfer the data in both the wireless data-operation mode and the wired data-operation mode.  
However, Schick teaches that it is known to provide a device wherein the device comprises a host controller (i.e., control chip 16 and/or USB host controller), the host controller configured to transfer the data in both the wireless data-operation mode and the wired data-operation mode (see at least fig. 1 and par 0038-0043, 0045 & 0047). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Mandelkern wherein the device comprises a host controller, the host controller configured to transfer the data in both the wireless data-operation mode and the wired data-operation mode as taught by Schick since such a modification would amount to a simple substitution of one known element (i.e., the port of Mandelkern) for another (i.e., the port of Schick) to obtain predictable results such as providing both power and handling data transfer through a common connector or port while avoiding the use of specially designed hardware inside the device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 2, Mandelkern discloses the device 200 according to claim 1, wherein the device 200 is further configured for being changed between two fully-operation modes: 
iii. a fully wireless-operation mode, where the device 200 is in the internal power-operation mode and the wireless data-operation mode, and 
iv. a fully wired-operation mode, where the device 200 is in the external power-operation mode and the wired data-operation mode (see at least fig. 4 and par 0023-0024, 0026, 0043 & 0045-0046).  
In regards to claim 5, Mandelkern discloses the device 200 according to claim 1, wherein the single mounting-interface 4 comprises a part that geometrically matches a part of the internal power supply unit 300 and geometrically matches a part of the external power supply unit 201 (see at least fig. 8 and par 0044-0045 & 0060).  
In regards to claim 6, Mandelkern discloses the device 200 according to claim 1, wherein the device 200 further comprises an acquisition unit 23 configured for acquiring raw data of the human intra-cavity (see at least figs. 6A-B, 7 & 9A-D and par 0050, 0054, 0056 & 0058).  
In regards to claim 8, Mandelkern discloses the device 200 according to claim 1, wherein the device 200 further comprises a second processing unit (i.e., preprocessing means) coupled to the acquisition unit 23 and linked to the wireless module 304 and the single mounting-interface 4 such that the processed data is sent to the wireless module 304 in the wireless data-operation mode and the processed data is sent to the single mounting-interface 4 in the wired data-operation mode (see at least fig. 4 and par 0060).
In regards to claim 9, Mandelkern discloses the device 200 according to claim 1, wherein the host controller, together with a host controller driver, acts as a host for the wireless module and acts as a host for an additional device in the external power supply unit.  However, Schick teaches that it is known to provide a device wherein the host controller (i.e., USB host controller), together with a host controller driver (i.e., appropriate software), acts as a host for the wireless module 18 and acts as a host for an additional device in the external power supply unit (see at least fig. 1 and par 0038-0043). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Mandelkern wherein the host controller, together with a host controller driver, acts as a host for the wireless module and acts as a host for an additional device in the external power supply unit as taught by Schick since such a modification would amount to a simple substitution of one known element (i.e., the port of Mandelkern) for another (i.e., the port of Schick) to obtain predictable results such as providing both power and handling data transfer through a common connector or port while avoiding the use of specially designed hardware inside the device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 10, Mandelkern discloses the device 200 according to claim 1, that fails to explicitly teach a device wherein the host controller is a USB host controller. However, Schick teaches that it is known to provide a device wherein the host controller is a USB host controller (see at least fig. 1 and par 0038-0043). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Mandelkern wherein the host controller is a USB host controller as taught by Schick since such a modification would amount to a simple substitution of one known element (i.e., the port of Mandelkern) for another (i.e., the port of Schick) to obtain predictable results such as providing both power and handling data transfer through a common connector or port while avoiding the use of specially designed hardware inside the device--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, Mandelkern discloses an external power supply unit 201 for a device 200 according to claim 1, wherein the external power supply unit 201 is configured to be wired to an external power supply (see at least fig. 1 and par 0043-0044 & 0060). 
In regards to claim 15, Mandelkern discloses an intra-cavity scanning system, comprising: 
the device 200 according to claim 1; and 
the internal power supply unit 300; or 
the external power supply unit 201, wherein the external power supply unit 201 is configured to be wired to an external power supply (see at least fig. 1 and par 0043-0046 & 0060).  
In regards to claim 16, Mandelkern discloses an intra-cavity scanning system, comprising: 
the device 200 according to claim 1; and 
the internal power supply unit 300; and the external power supply unit 201, wherein the external power supply unit 201 is configured to be wired to an external power supply (see at least fig. 1 and par 0043-0046 & 0060).
Claim(s) 3-4 & 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandelkern (‘553) in view of Schick (‘037) further in view of Ko et al. (US 2011/0060850) (“Ko” hereinafter).
In regards to claim 3, Mandelkern as modified by Schick discloses the device 200 according to claim 1, that fails to explicitly teach a device wherein the single mounting-interface 4 comprises: at least one data coupler, at least one voltage coupler, and at least one detector coupler.  
However, Ko teaches that it is known to provide a device wherein the mounting-interface 120 comprises: 
at least one data coupler (i.e., VBUS, D+, D-, GND), 
at least one voltage coupler (i.e., another one of VBUS, D+, D-, GND), and 
at least one detector coupler (i.e., yet another one of VBUS, D+, D-, GND) (see at least abstract, figs. 1-4 and par 0020, 0022, 0029-0030, 0037-0038 & 0046-0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Mandelkern as modified by Schick wherein the single mounting-interface thereof comprises: at least one data coupler, at least one voltage coupler, and at least one detector coupler as taught by Ko since such a modification would amount to applying a known technique (i.e., as taught by Ko) to a known device (i.e., as taught by Mandelkern) ready for improvement to achieve a predictable result such as selectively switching connecting data lines of the connector tone of among the USB module and the at least one internal UART module (see at least abstract of Ko)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
In regards to claim 4, Mandelkern as modified by Schick discloses the device 200 according to claim 3, that fails to explicitly teach a device wherein the single mounting- interface further comprises at least one universal asynchronous receiver-transmitter coupler pair in the form of a universal asynchronous receiver coupler and a universal asynchronous transmitter coupler, or one synchronous serial interface coupler pair inPatentAttorney Docket No.Page 5 the form of a serial clock coupler and a serial data coupler. However, Ko teaches that it is known to provide a device wherein the mounting- interface 120 further comprises at least one universal asynchronous receiver-transmitter (UART) coupler pair in the form of a universal asynchronous receiver coupler and a universal asynchronous transmitter coupler, or one synchronous serial interface coupler pair inPatentAttorney Docket No.Page 5 the form of a serial clock coupler and a serial data coupler (see at least abstract, figs. 1-4 and par 0020, 0022, 0029-0030, 0035-0039 & 0046-0047). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Mandelkern as modified by Schick wherein the single mounting- interface further comprises at least one universal asynchronous receiver-transmitter coupler pair in the form of a universal asynchronous receiver coupler and a universal asynchronous transmitter coupler, or one synchronous serial interface coupler pair inPatentAttorney Docket No.Page 5 the form of a serial clock coupler and a serial data coupler as taught by Ko since such a modification would amount to applying a known technique (i.e., as taught by Ko) to a known device (i.e., as taught by Mandelkern) ready for improvement to achieve a predictable result such as selectively switching connecting data lines of the connector tone of among the USB module and the at least one internal UART module (see at least abstract of Ko)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 12, Mandelkern as modified by Schick discloses the external power supply unit 201 according to claim 11, that fails to explicitly teach an external power supply unit wherein the external power supply unit 201 comprises: at least one data coupler, at least one voltage coupler, and at least one detector coupler.  
However, Ko teaches that it is known to provide a device wherein the mounting-interface 120 comprises: 
at least one data coupler (i.e., VBUS, D+, D-, GND), 
at least one voltage coupler (i.e., another one of VBUS, D+, D-, GND), and 
at least one detector coupler (i.e., yet another one of VBUS, D+, D-, GND) (see at least abstract, figs. 1-4 and par 0020, 0022, 0029-0030, 0037-0038 & 0046-0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the external power supply unit of Mandelkern as modified by Schick wherein the external power supply unit thereof comprises: at least one data coupler, at least one voltage coupler, and at least one detector coupler as taught by Ko since such a modification would amount to applying a known technique (i.e., as taught by Ko) to a known device (i.e., as taught by Mandelkern) ready for improvement to achieve a predictable result such as selectively switching connecting data lines of the connector tone of among the USB module and the at least one internal UART module (see at least abstract of Ko)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 13, Mandelkern as modified by Schick discloses the external power supply unit 201 according to claim 12, that fails to explicitly teach the external power supply unit wherein the external power supply unit further comprises at least one universal asynchronous receiver-transmitter coupler pair. However, Ko teaches that it is known to provide the external power supply unit wherein the external power supply unit further comprises at least one universal asynchronous receiver-transmitter (UART) coupler pair (i.e., VBUS, D+, D-, GND) (see at least abstract, figs. 1-4 and par 0020, 0022, 0029-0030, 0037-0038 & 0046-0047). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the external power supply unit of Mandelkern as by modified by Schick wherein the external power supply unit further comprises at least one universal asynchronous receiver-transmitter coupler pair as taught by Ko since such a modification would amount to applying a known technique (i.e., as taught by Ko) to a known device (i.e., as taught by Mandelkern) ready for improvement to achieve a predictable result such as selectively switching connecting data lines of the connector tone of among the USB module and the at least one internal UART module (see at least abstract of Ko)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandelkern (‘553) in view of Schick (‘037) further in view of Moon (US 2019/0254783).
Mandelkern as modified by Schick discloses the device 200 according to claim 6, that fails to explicitly teach a device wherein the device further comprises a first processing unit linked to the acquisition unit and configured to process the raw data into processed data in the form of 3D data.   
However, Moon teaches that it is known to provide a device wherein the device 10 further comprises a first processing unit 30 linked to the acquisition unit (18, 610) and configured to process the raw data into processed data in the form of 3D data (see at least figs. 1, 12 & 15 and par 0048-0049, 0055-0058 & 0075-0089). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Mandelkern as modified by Schick wherein the device further comprises a first processing unit linked to the acquisition unit and configured to process the raw data into processed data in the form of 3D data as taught by Moon in order to accurately measure the three-dimensional shape of at least a portion of the patient’s intra-oral cavity for manufacturing instruments customized to such shapes such as orthodontic instruments, teeth, and the like.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandelkern (‘553) in view of Schick (‘037) further in view of Liu et al. (US 2009/0237512) (“Liu” hereinafter).
Mandelkern as modified by Schick discloses the external power supply unit according to claim 11, that fails to explicitly an external power supply wherein the external power supply unit comprises an additional device, wherein the additional device is a USB-to-Ethernet converter, such that an Ethernet cable is mountable in the USB-to-Ethernet converter. 
However, Liu teaches that it is known to provide an external power supply wherein the external power supply unit comprises an additional device, wherein the additional device is a USB-to-Ethernet converter 1202, such that an Ethernet cable is mountable in the USB-to-Ethernet converter (see at least figs. 1, 4-6, 9, 11 & 14 and par 0023, 0059-0061, 0067, 0070 & 0091-0099). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the external power supply of Mandelkern as modified by Schick wherein the external power supply unit comprises an additional device, wherein the additional device is a USB-to-Ethernet converter, such that an Ethernet cable is mountable in the USB-to-Ethernet converter as taught by Liu since such a modification would amount to applying a known technique (i.e., as taught by Liu) to a known device (i.e., as taught by Mandelkern) ready for improvement to achieve a predictable result such as using the camera system to control the camera device, so that a dedicated signal line is not needed for connecting the camera device and the control device, and the camera device may be remotely controlled, thus providing convenience to the user (see at least par 0006 of Liu)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TW 201034616 to Lai Rong-Chang discloses an endoscopic photographing rod.
US 2015/0208910 to Wang discloses a full HD transmission oral cavity photographic apparatus.
US 2013/0108981 to Duret discloses a device for taking three-dimensional and temporal optical imprints in color.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/           Primary Examiner, Art Unit 3791